As filed with the Securities and Exchange Commission on July 28, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PAPERFREE MEDICAL SOLUTIONS, INC. (Exact name of registrant as specified in charter) NEVADA 98-0375957 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1871 Dogwood Ct., Kokomo, Indiana (Address of Principal Executive Offices) (Zip Code) (403) 287-8803 (Registrant’s telephone number) 2008 Stock Award Plan (Full title of plan) Noel E. Guardi, P.O. Box 381, Pinecliffe, CO 80471 (Name and address of agent for service) (303) 969-8886 (Telephone number, including area code, of agent for service) COPIES TO: Noel E. Guardi, Esq. P.O.
